                Case 1:21-cv-02198-NGG-SJB Document 1-2 Filed 04/21/21 Page 1 of 4 PageID #: 41
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
ALBERT E. PERCY individually and as Class Representative and Percy                                           ORISKA CORP GENERAL CONTRACTING
Jobs and Careers Corporation an IRC 501(c)(3) non-profit,

    (b) County of Residence of First Listed Plaintiff             QUEENS                                      County of Residence of First Listed Defendant                  New York
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
KERNAN PROFESSIONAL GROUP, LLP                                                                                FRANK POLICELLI, ESQ.
James M. Kernan, Esq., of Counsel, 26 Broadway, 19th Floor, New York,                                         10 STUEBEN STREET
New York, New York 10004, Phone:(212) 697-9084                                                                UTICA, NY 13501, Phone: (315) 793-0020
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:                    Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                                                        or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                              ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                              26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                           ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                               State Statutes
                                             Employment                  Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 USC 2000e-2(k)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                           Action for enforcement of an Alternative Employment Practice and Presidential Executive Order 11246
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         x Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE MARGO K. BRODIE                                                                                DOCKET NUMBER 1:15-CV-03942
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/04/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
                               CERTIFICATE
            Case 1:21-cv-02198-NGG-SJB     OF ARBITRATION
                                        Document             ELIGIBILITY
                                                 1-2 Filed 04/21/21 Page 2 of 4 PageID #: 42
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration      ✔

I, __________________________________________, counsel for____________________________, do hereby certify that the above captioned civil action is ineligible
for compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes         ✔    No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes         ✔     No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?          ✔    Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              Yes       ✔       No
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.

            Signature: ____________________________________________________

           Print                                   Save As...                                                             Reset                                        Last Modified: 11/27/2017
Case 1:21-cv-02198-NGG-SJB Document 1-2 Filed 04/21/21 Page 3 of 4 PageID #: 43



                                         RELATED CASE STATEMENT

 This Case is a sub-case of EDNY CASE No. 20-cv-06131, adding Defendant parties alphabetically from
 Children's Law Ctr to Cytopath Biopsy Lab Inc. The purpose of dividing EDNY CASE No. 20-cv-06131 into
 sub-cases is to be able to add parties into the Case Management/Electronic Case Files (CM/ECF) system.

 This action against the Employer-Defendants named in EDNY CASE No. 20-cv-06131, involves liability
 of the employer for unlawful employment practices of discrimination based on Plaintiffs’ ability to
 meet their burden of production and persuasion proving that Plaintiffs demonstrated that there
 was a less discriminatory alternative method of employment practice (“Alternative Employment
 Practice”). Plaintiffs make the demonstration as an Alternative Employment Practice, described in
 subparagraph (C) referred to by subparagraph (A)(ii) of 42 U.S.C. § 2000e‐2(k)(1). The defendant
 respondent has refused to adopt such Alternative Employment Practice without valid justification,
 violating 42 U.S.C. § 2000e‐2 of the Civil Rights Act of 1964 as amended in 1991. In addition, this action
 is for breach of contract brought by the Percy Class as third‐party beneficiaries for violating
 conditions of contracts, including but not limited to Executive Order 11246 (“EO 11246”).

 This action is grounded by the Memorandum/Order (“Memorandum/Order”) of Judge Lasker
 issued by the United States District Court for the Southern District of New York Case of Percy v Brennan
 Case 73-cv-04279, reported at 384 F Supp 800 of November 8, 1974 and set forth in the Docket in EDNY
 20-cv-06131 at Docket #22, Attachment 2 and entered by Order thereon on February 24, 1975 in Case
 73-cv-04279, (“Order”) and closed on May 4, 1977, the Case 73-cv-04279 settled by agreement to
 accept Defendant New York State’s offer of Executive Order 45 (9 NYCRR 3.45) (EO 45”).

 The Second Circuit Court of Appeals in Appeal 17-2273 established that Percy v. Brennan Case 73-cv-
 04279 in the United States District Court for the Southern District of New York, is final. Here, Case 73-cv-
 04279 is now relied on for certifying the Percy Class, thereby determining the issue of standing and
 enforceability of EO 11426 and regulations and laws in relation thereto in favor of the Percy Class
 against the Defendants by collateral estoppel.

 Subsequent to Judge Brodie’s dismissal of EDNY action 1:15-cv-03942, a proceeding was brought to
 continue Percy v. Brennan Case 73-cv-04279. District Court Judge McMahon ruled that Case 73-cv-04279
 was no longer a case and controversy having been closed, and she instructed “If the plaintiffs or any
 party wishes to file a new case, go right ahead.” docket #15 of 73-cv-04279. The Second Circuit Court of
 Appeals in Appeal 17-2273 affirmed that Percy v. Brennan Case 73-cv-04279, is final, EDNY 20-cv-06131,
 Docket #22, Attachment 5.

 Now, this present Action is based on the record in US SDNY Case 73‐cv‐04279, the case file
 archived as potentially of national significance in St. Louis, Missouri, the case file returned from St. Louis
 to the National archives in New York City, returned upon the request on behalf of Albert Percy, to and
 certified by the National Archives to the United States District Court for the Southern District of
 New York, which record was then filed by ECF as the Docket on Appeal to the United States Second
 Circuit Court of Appeals.This action seeks to enforce the United States District Court for the Southern
 District of New York Order in the Case of Percy v Brennan Case 73‐cv‐04279 (the “Percy Action” or “Case
 73‐cv‐04279” or “Percy v. Brennan”) reported at 384 F Supp 800 [S.D.N.Y. 1974], the Memorandum/
 Order, entered by Judge Lasker on November 8, 1974 in favor of Percy Class, brought on behalf of
 disadvantaged persons seeking affirmative action in apprenticeship and employment in the New York.
Case 1:21-cv-02198-NGG-SJB Document 1-2 Filed 04/21/21 Page 4 of 4 PageID #: 44



 The Memorandum/Order of Judge Lasker in the Percy Action, Percy v. Brennan, 384 F. Supp. 800,
 (S.D.N.Y. 1974), page 811 in 17‐2273, Docket #99, Appendix 1, Volume 3, page 660, granted
 Plaintiffs motion to be maintained as a class and found standing to seek relief for the
 enforcement of EO 11246, as a class of persons that EO 11246 was designed to protect from injuries
 resulting from racial discrimination within the protections of the Fifth and Fourteenth Amendments to
 the Constitution, 42 USC 1981, and has met the requirements of subdivisions 2 and 3 of FRCP 23.

 Standing was found by the Lasker Court in its Memorandum/Order stating the Percy Class has alleged
 “such a personal stake in the outcome of the controversy as to assure that concrete
 adverseness which sharpens the presentation of issues upon which the court so largely depends for
 illumination of difficult constitutional questions” citing Baker v Carr (369 US 186, 204, 82 S Ct 691, 703, 7
 L Ed 2d 663 [1962]); (see Flast v Cohen, 392 US 83, 101, 88 S Ct 1942, 20 L Ed 2d 947 [1968])”. In Percy v.
 Brennan, black and Spanish‐surnamed workers were alleged to “have been and continue to be denied
 employment in the New York construction industry, demonstrating the Percy Class continues to have a
 personal stake”, 384 F Supp 800, page 808 [S.D.N.Y. 1974], 17‐2273.

 The Class defined and certified by Judge Lasker in Case 73‐cv‐04279 was “all black and Spanish‐
 surnamed persons who are capable of performing, or capable of learning to perform,
 construction work, and who wish to perform construction work within the jurisdiction of unions that are
 members of the Defendant Building and Construction Trades Council of Greater New York” with Plaintiff
 Albert Percy designated as the Class Representative (384 F Supp 800, at page 811 and also at 17‐2273,
 Docket #99, Appendix 1, Volume 3, Page 660). The Order certifying the Class in Case 73‐cv‐04279 is at
 17‐2273 Docket 97, Appendix 1, Volume 3 of 3, page 640, and the final disposition of Case 73‐cv‐
 04279 is at Docket 97, Appendix 1, Volume 3 of 3, page 740, respectively.

 Nevertheless, the class needed to be identified with specificity. To address this, to identify
 members of the Class, census records and other data mining methods were used to identify
 households of Percy Class members. Class counsel sent tens of thousands of letters by first‐class mail,
 had hundreds of telephone calls, sent thousands of emails to specifically identify members of the Percy
 Class. providing potential members of the Percy Class with a Notice of Enforcement of Settlement for
 the relief provided in Case 73‐cv 04279. At the same time, Percy has demonstrated its alternative
 employment practice to thousands of employers also within the greater New York City business
 community urging the adoption of the Percy Program in order to enable members of the Percy Class to
 compete for jobs and careers based on skills, not by skin color or ethnicity.



                                                           Respectfully submitted,

                                                           _______________________
                                                           James M. Kernan, Esq.
                                                           Kernan Professional Group, LLP
                                                           26 Broadway, 19th Floor
                                                           New York, N.Y. 10004
                                                           Phone: 212‐986‐3196
                                                           Fax: 212‐656‐1213
                                                           Email: jkernan@kernanllp.com
